 1   XAVIER BECERRA
     Attorney General of California
 2   MARK T. CUMBA
     Supervising Deputy Attorney General
 3   FRANK M. LA FLEUR
     Deputy Attorney General, State Bar No. 213438
 4    455 Golden Gate Avenue, Suite 11000
      San Francisco, CA 94102-7004
 5    Telephone: (415) 510-3865
      Fax: (415) 703-5480
 6    E-mail: Frank.LaFleur@doj.ca.gov
     Attorneys for Defendants E. Golding, K. Blakely, A.
 7   Olsen,L. Thomas, J. Yang, and R. Nasr
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11

12   JUAN CARLOS ZAMBRANO,                                     19-cv-03332 HSG
13                                            Plaintiff,       ORDER GRANTING DEFENDANTS’
                                                               ADMINISTRATIVE MOTION TO
14                  v.                                         EXTEND TIME TO FILE MOTION FOR
                                                               SUMMARY JUDGMENT UNTIL MAY
15                                                             15, 2020
     ERIC GOLDING, et al.,
16
                                          Defendants.          Judge:        The Honorable Haywood S.
17                                                                           Gilliam, Jr.
                                                               Trial Date:   Not Set
18                                                             Action Filed: August 16, 2019
19          The Court considered the Administrative Motion to Extend Time to File Motion for
20   Summary Judgment until May 15, 2020. Finding that good cause exists, the Motion is
21   GRANTED. Defendants E. Golding, J. Yang, L. Thomas, A. Olsen, R. Nasr, and K. Blakely
22   shall file their Motion for Summary Judgment, including a Rand notice, no later than May 15,
23   2020. Plaintiff shall file his Opposition to Summary Judgment no later than June 12, 2020.
24   Defendants shall file a reply no later than June 26, 2020.
25           IT IS SO ORDERED.
26            DATED: 1/13/2020                       ___________________________________
                                                     Haywood S. Gilliam, Jr.,
27                                                   United States District Judge of the United States
                                                     District Court for the Northern District of California
28
                                                           1
          Order Granting Motion to Extend Time to File Motion for Summary Judgment (19-cv-03332-HSG)
